Russell, C. J.
1. The court erred in overruling the demurrer to the indictment, upon the ground of its insufficiency as to description in locating the farm of the prosecutor, on which the defendant was alleged to have engaged himself to labor, and which was described therein as “the farm of said W. J. Gresham, to wit, the farm on which said W. J. Gresham resided in Fairplay district, G. M,, said [Morgan] county.” Gatlin v. State, 16 Ga. App. 232 (84 S. E. 973).
2. The defendant was. convicted of fraudulently procuring money on a contract for services, under the “labor-contract act” (Penal Code, §§ 715, ‘ 716), but, the evidence failing to establish the absolute requisites of the duration of the contract (merely showing a period of seven months, without proof as to when this period was'to commence), and not showing that the defendant failed to perform his obligation without good and sufficient cause (Penal Code, § 716), under repeated rulings of this court the verdict was without evidence to support it, and contrary to law.
3. The court erred in overruling the motion for a new trial.

Judgment reversed.

Accusation of misdemeanor; from city court of Madison — Judge Anderson. December 28, 1915.
Williford & Lambert, -for plaintiff in error.
A. G. Foster, solicitor, contra.